Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 11/2/2021 is acknowledged. Claims 1, 8, 11, 12 and 18 are amended. 
Claims 1-20 are pending and have been examined, of which claims 1, 12 and 18 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objection for claim 8 for the network metrics term and claim 11 for the remote network metrics term has been withdrawn. It is noted however, that in the prior office action, claims 8, 9 and 10, each were objected to for “the network metrics” term. Thus, the objection for claims 9 and 10 have been maintained below.  

Claim Rejections/Objections Maintained
New Grounds of Rejection Necessitated by the Amendment
In view of the amendment filed, the following rejections/objections are maintained for the reasons as described in response to argument section. The amendments are further addressed with new grounds of rejections necessitated by the amendment. 


Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Claims 9 and 10, each recites “wherein comparing network metrics for each network path”, which appears to refer to limitation “network metrics” in the claim 8. For proper antecedent basis, the examiner suggests to amend the claims to “wherein comparing the network metrics for each network path”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (US 2011/0178983) in view of Mahadevan et al. (US 2016/0380892) 

Regarding claim 1, Bernhard teaches a method for identifying a network path (abstract: an association or "link" between a first cluster and a second cluster is first established to facilitate replication), comprising: 
receiving, by a first cluster, a request to copy data to a second cluster (Para 67: to start the (replication) process, the PC administrator uses an admin UI to start the creation of a replication link, the administrator is required to provide a DNS name of the RC, some priority and schedule information, and possibly some authentication information (username/password); thus the administrator is requesting the primary cluster for replication/ copy to replica cluster (RC) using user interface (UI)) of a same association (abstract: an association or link between a first cluster and a second cluster is first established to facilitate replication; here, the term association is given broadest reasonable interpretation in light of specification, where the link created for replication is considered as an association); 
performing, based on the request, a lookup (fig 5, Para 52-54: the GUI allows creation of replication links between clusters, the link may be configured with one or more options, preferably a given topology of 1 to 1, many to 1, or multi-hop is created by a cluster administrator using one or more replication links, the link configuration determines the ultimate replication network topology; the reference does not clearly describe a network metric data structure, but describes multiple replication links and network topology being determined based on link configuration); 
identifying, based on the lookup, a first network path to the second cluster (fig 5, Para 52-54: a link is created for replication, where in the link enables source ; and 
initiating, based on the first network path, a data copy operation (abstract: once the link is made, the first cluster's fixed content data and metadata are then replicated from the first cluster to the second cluster).

Bernhard is directed to fast primary cluster recovery, where a link or association is established between two clusters, and the data and metadata are replicated from primary cluster to replica cluster. Fig 4-5 shows multiple second clusters, para 53-54 describes link being configured with multiple options and the network topology being point to point, multipoint to one or multi-hop, and determined based on the link configurations. It would be obvious that the path between two clusters is determined based on the configuration information, however the reference is silent regarding network metric data structure for the path lookup. Mahadevan is directed to network topology and path metrics for identifying a path between first network / autonomous system (cluster) and a node in a second network / autonomous system (cluster). 
 
Furthermore, Mahadevan teaches performing, based on the request, a lookup in a network metric data structure (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network based on aggregated information; the aggregated information is network graph set constructed by network analyzer) of the first cluster, wherein each network metric data structure entry of the network metric data structure comprises local network metrics associated with the first cluster and another cluster and remote network metrics associated with the another cluster and other clusters of the same association (abstract: describes that the network analyzer for the first network (first cluster) receives information from network metric monitors in third-party networks (other clusters), the information indicating characteristic values for network paths from the respective network metric monitor to a node in a second network (remote metrics of paths from other clusters to another cluster). The network analyzer identifies route from the first network (first cluster) to the node in the second network (second or another cluster) from plurality of potential routes from the first network to the node in the second cluster (local metrics of first cluster and another cluster); further, with respect to fig 4, para 57 describes that the network analyzer 188 constructs network graph data set, where the annotated data set describes the topology and characteristics of network paths between a first network (service network 118) and second network (access network 112); as indicated, the first network is service network which includes the network analyzer within the network; further, as the service network and other networks are part of the network graph data set, they are considered of the same association); identifying, based on the lookup, a first network path to the second cluster (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with 

 Regarding claim 12, Bernhard teaches a non-transitory computer readable medium (para 116: computer readable storage medium) comprising instructions which, when executed by a computer processor (Para 116: computer selectively activated or reconfigured by a computer program stored in the computer, computer program may be stored in a computer readable storage medium), enables the computer processor to perform a method for identifying a network path (abstract: an association or "link" between a first cluster and a second cluster is first established to facilitate replication), the method comprising: 
receiving, by a first cluster, a request to copy data to a second cluster (Para 67: to start the (replication) process, the PC administrator uses an admin UI to start the creation of a replication link, the administrator is required to provide a DNS name of the RC, some priority and schedule information, and possibly some authentication information (username/password); thus the administrator is requesting the primary cluster for replication/ copy to replica cluster (RC) using user interface (UI)) in a same association (abstract: an association or link between a first cluster and a second cluster is first established to facilitate replication; here, the term association is given broadest reasonable interpretation in light of specification, where the link created for replication is considered as an association); 
performing, based on the request, a lookup (fig 5, Para 52-54: the GUI allows creation of replication links between clusters, the link may be configured with one or more options, preferably a given topology of 1 to 1, many to 1, or multi-hop is created by a cluster administrator using one or more replication links, the link configuration determines the ultimate replication network topology; the reference does not clearly describe a network metric data structure, but describes multiple replication links and network topology being determined based on link configuration); 
identifying, based on the lookup, a first network path to the second cluster (fig 5, Para 52-54: a link is created for replication, where in the link enables source namespace to be replicated to a specified target cluster; the link configuration determines the ultimate replication network topology); and 
initiating, based on the first network path, a data copy operation (abstract: once the link is made, the first cluster's fixed content data and metadata are then replicated from the first cluster to the second cluster).

Bernhard is directed to fast primary cluster recovery, where a link or association is established between two clusters, and the data and metadata are replicated from primary cluster to replica cluster. Fig 4-5 shows multiple second clusters, para 53-54 describes link being configured with multiple options and the network topology being point to point, multipoint to one or multi-hop, and determined based on the link configurations. It would be obvious that the path between two clusters is determined based on the configuration information, however the reference is silent regarding network metric data structure for the path lookup. Mahadevan is directed to network 
 
Furthermore, Mahadevan teaches performing, based on the request, a lookup in a network metric data structure (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network based on aggregated information; the aggregated information is network graph set constructed by network analyzer) of the first cluster, wherein each network metric data structure entry of the network metric data structure comprises local network metrics associated with the first cluster and another cluster and remote network metrics associated with the another cluster and other clusters of the same association (abstract: describes that the network analyzer for the first network (first cluster) receives information from network metric monitors in third-party networks (other clusters), the information indicating characteristic values for network paths from the respective network metric monitor to a node in a second network (remote metrics of paths from other clusters to another cluster). The network analyzer identifies route from the first network (first cluster) to the node in the second network (second or another cluster) from plurality of potential routes from the first network to the node in the second cluster (local metrics of first cluster and another cluster); further, with respect to fig 4, para 57 describes that the network analyzer 188 constructs network graph data set, where the annotated data set describes the topology and characteristics of network paths between a first network (service ; identifying, based on the lookup, a first network path to the second cluster (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

Regarding claim 18, Bernhard teaches a first cluster (cluster, fig 2), comprising: 
memory (Para 18: cluster comprises nodes, including RAM); 
persistent storage (Para 18: cluster comprises nodes, including hard drive); and 
a processor (Para 18: cluster comprises nodes, including CPU), wherein the processor is configured to: 
receive, by the first cluster, a request to copy data to a second cluster (Para 67: to start the (replication) process, the PC administrator uses an admin UI to start the creation of a replication link, the administrator is required to provide a DNS name in a same association (abstract: an association or link between a first cluster and a second cluster is first established to facilitate replication; here, the term association is given broadest reasonable interpretation in light of specification, where the link created for replication is considered as an association); 
perform, based on the request, a lookup (fig 5, Para 52-54: the GUI allows creation of replication links between clusters, the link may be configured with one or more options, preferably a given topology of 1 to 1, many to 1, or multi-hop is created by a cluster administrator using one or more replication links, the link configuration determines the ultimate replication network topology; the reference does not clearly describe a network metric data structure, but describes multiple replication links and network topology being determined based on link configuration); 
identify, based on the lookup, a first network path to the second cluster (fig 5, Para 52-54: a link is created for replication, where in the link enables source namespace to be replicated to a specified target cluster; the link configuration determines the ultimate replication network topology); and 
initiating, based on the first network path, a data copy operation (abstract: once the link is made, the first cluster's fixed content data and metadata are then replicated from the first cluster to the second cluster).


 
Furthermore, Mahadevan teaches performing, based on the request, a lookup in a network metric data structure (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network based on aggregated information; the aggregated information is network graph set constructed by network analyzer) of the first cluster, wherein each network metric data structure entry of the network metric data structure comprises local network metrics associated with the first cluster and another cluster and remote network metrics associated with the another cluster and other clusters of the same association (abstract: describes that the network analyzer for the first network (first cluster) receives information from network metric monitors in third-party networks (other clusters), the information indicating characteristic values for network paths ; identifying, based on the lookup, a first network path to the second cluster (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 2, 13 and 19, Bernhard fails to teach, but Mahadevan further teaches wherein performing the lookup (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network based on aggregated information; the aggregated information is network graph set constructed by network analyzer) comprises: identifying a plurality of network paths between the first cluster and the second cluster (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 3, 14 and 20, Bernhard fails to teach, but Mahadevan further teaches wherein identifying the first network path (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis) comprises: 
comparing network metrics for each network path of the plurality of network paths (Para 58: at stage 430, the network analyzer 188 analyzes a plurality ; and 
selecting, based on the network metrics, the first network path (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 4 and 15, Bernhard fails to teach, but Mahadevan further teaches wherein identifying the plurality of network paths (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network) comprises: 
identifying the first network path using an address associated with the second cluster in the network metric data structure (Para 49: the network ; and 
identifying a second network path using remote network metrics associated with the second cluster in the network metric data structure (Para 56: at stage 410 of the method 400, a network analyzer 188 receives network assessment information from a plurality of network metric monitors situated in different autonomous system (“AS”) networks, the network analyzer 188 uses this information to identify and characterize routes between a first network and a second network, the routes may include one or more “intermediary” networks in addition to the first and second networks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 5 and 16, Bernhard fails to teach, but Mahadevan further teaches wherein identifying the plurality of network paths (fig 4, para 57-58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first comprises: 
identifying the first network path using remote network metrics associated with the second cluster in the network metric data structure (Para 56: at stage 410 of the method 400, a network analyzer 188 receives network assessment information from a plurality of network metric monitors situated in different autonomous system (“AS”) networks, the network analyzer 188 uses this information to identify and characterize routes between a first network and a second network, the routes may include one or more “intermediary” networks in addition to the first and second networks); and 
identifying a second network path using an address associated with the second cluster in the network metric data structure (Para 49: the network analyzer 188 can quantify the latency associated with each autonomous system (“AS”) network as a whole, the network analyzer 188 extracts traffic volume passing through each service network edge node 164 for pairs of source node and respective destination AS (e.g., by destination IP address block or subnet)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 6 and 17, Bernhard fails to teach, but Mahadevan further teaches wherein identifying the first network path (Para 59: at stage 440, the network analyzer 188 or a network controller 180 selects a route from the plurality of potential routes based on the analysis) comprises: 
identifying, in the remote network metrics, a third network path between the second cluster and a third cluster (Para 50: the network analyzer 188 models a linear relationship between AS paths and latency associated with respective AS networks in the path, the AS path latency is the sum of the latencies for each individual AS network in the path; as shown in fig 1 and para 16, the network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118, as in fig. 1, there is a first route through transmission network 114(a) and a second route through transmission networks 114 (b) and 114 (c), the network analyzer 188 gathers data descriptive of these routes; from fig 1, it is considered that the analysis includes path from derive network 118 to transmission network 114, and from 114 to access network 112); and 
identifying, in the network metric data structure, a fourth network path between the first cluster and the third cluster (as shown in fig 1 and para 16, the network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118, as in fig. 1, there is a first route through transmission network 114(a) and a second route through transmission networks 114 , wherein the first network path comprises: the third network path; and the fourth network path (from fig 1, it is considered that the analysis includes path from derive network 118 to transmission network 114, and from 114 to access network 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 7, Bernhard further teaches wherein the data copy operation (abstract: once the link is made, the first cluster's fixed content data and metadata are then replicated from the first cluster to the second cluster) comprises: 
initiating copying the data to the third cluster (para 54: in multi-hop approach, A replicates to B and then B replicates to C; here, B is considered third cluster); and 
initiating copying the data from the third cluster to the second cluster (para 54: in multi-hop approach, A replicates to B and then B replicates to C; here, C is considered second cluster).

 Regarding claim 8, Bernhard fails to teach, but Mahadevan further teaches wherein comparing the network metrics for each network path of the plurality of network paths (Para 58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network) comprises: performing an analysis on a first network metric, associated with the first network path, and a second network metric, associated with the second network path (Para 58: the network analyzer 188 generates the scores using traffic-class specific functions - a first score indicating the desirability of a path for a first class of traffic (latency sensitive) and a second different score indicating the desirability of the path for a second class of traffic (delay tolerant); here, the two scores for the network paths are two network metrics, which are analyzed for the path selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 9, Bernhard teaches the limitation of copying the data from first cluster to the second cluster. 

 wherein comparing network metrics for each network path of the plurality of network paths (Para 58: at stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network) further comprises: making a determination, based on the analysis, that the first network path allows for copying the data in less time than the second network path (Para 58: At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network based on end-to-end latency below being a latency threshold and reliability above a reliability threshold, the network analyzer 188 applies scores to each node in the network graph data set, where the scores represent desirability or monetary cost of sending data through the respective network. Using these scores as weights, the network analyzer 188 identifies the lowest cost path through the graph connecting the first network to a node in the second network. This path represents a desirable path; further, para 32-36, 49-50, 53 describe in detail how the latency is quantified and predicted between multiple paths; and copying data is considered as data or traffic transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

 Regarding claim 10, Bernhard further teaches making a determination, based on the analysis, that the first network path allows for copying the data to the third cluster (para 52-54: the replication topology and links between clusters are created and configured, where in multi-hop approach, A replicates to B and then B replicates to C).

 Regarding claim 11, Bernhard fails to teach, but Mahadevan further teaches wherein the first network metric comprises: local network metrics associated with the third cluster; and the remote network metrics associated with the second cluster and the third cluster (Para 58: the network analyzer 188 generates the scores using traffic-class specific functions - a first score indicating the desirability of a path for a first class of traffic (latency sensitive); para 56: network analyzer receives network assessment information from plurality of network metric monitors in different AS networks, including access network 112 and transmission networks 114; here, the network metric from transmission network is considered local metric of third cluster (from fig 2, host in network 118 and destination in 112 through network 114); para 58 describes different metric being end to end latency (remote) and cost of sending data through respective network (local)), and wherein the second network metric comprises: local network metrics associated with the second cluster (Para 58: the network analyzer 188 generates metric the scores using traffic-class specific functions - a second different score indicating the desirability of the path for a second class of traffic (delay tolerant), different metric . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine replicating cluster data for fast recovery as taught by Bernhard with analyzing path metric to identify the path between two clusters as taught by Mahadevan for the benefit of identifying network routes that each satisfies a set of criteria including end-to-end latency below a latency threshold and reliability above a reliability threshold as taught by Mahadevan in Para 58.

Response to Arguments
Applicant's arguments filed with respect to cited prior arts Bernhard and Mahadevan not teaching the amended claim limitation of claim 1 (similarly 12, 18), and specifically Mahadevan not teaching the argued limitation (page 9-last two lines to page 10) have been fully considered but they are not persuasive. 

The applicant argues that Mahadevan uses central controller in which nodes consult to determine a path, and in contrast the claim limitation requires a network metric data structure of the first cluster. The examiner respectfully disagrees. Mahadevan in abstract describes network analyzer in service network, which is also the first network (para 57, fig 4). Thus, the network analyzer is within the network for which the path to a node in second network is identified based on information received from the third party monitors in other networks. For the claim interpretation and . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/9/2022